NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment after final rejection and AFCP 2.0 Request filed 25 February 2021. It is acknowledged that this application benefits from Track 1 status granted 19 July 2019. It is further acknowledged that this application benefits from Foreign Patent Application Serial No. 201941006160 (India) filed 15 February 2019. Claim 11 has been cancelled. Claims 1-2, 9-10, and 12-20 have been amended. Claims 1-10 and 12-21 are pending and allowed.

Claim Rejections - 35 USC § 101

[3]	Previous rejection(s) of claims 1-10 and 12-21 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have/has been overcome by the amendments to the pending claims and is/are withdrawn. 


Allowable Subject Matter

[4]	Claims 1-10 and 12-21 are allowed.

REASONS FOR ALLOWANCE

[5]	The following is an examiner's statement of reasons for allowance:

Claim 1

	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a system including functions of “...identify a first user as a customer-facing user of the CRM system based on an authentication of the first user...select a subset of the different customer target contacts for contact by the first user within a work period; determine a priority associated with each different customer target to contact, wherein the priority associated with each different customer target to contact is determined: using one or more machine learning algorithms, wherein the one or more processors of the computer system execute the one or more machine learning algorithms to correlate historical data associated with at least one of each individual customer target contact of the subset of the different customer target contacts or the first user of the CRM system to prioritize each different customer target, and wherein the historical data comprises a type of debt associated with each individual customer target and at least one of call durations associated with each individual customer target, a communications history associated with each individual customer target, a transcript of previous calls associated with each individual customer target, call durations associated with the first user of the CRM system, or previous notes created by the first user of the CRM system; based on a determination of the priority associated with each different customer target to contact, generate with the one or more processors a user interface displaying an ordered list prioritizing the subset of the different customer target contacts to contact and information representing a proposed achievement goal for the first user within the work period;...”
	
The most closely applicable prior art of record is referred to in the Office Action mailed 1 May 2020 as Rodenbusch et al. (United States Patent Application No. 2003/0016812). Rodenbusch et al. provides a system and method that facilitates customer contacts for a call center. The system and method distributes call contacts to call pools (machine callers and human callers). The workload of the call pools is based on the performance and/or goals of the pools. The system and method further includes a goal module monitoring call performance of the call pools and a distribution module distributing call queues to the pools utilizing selection rules, which distributes calls to the pools based on a calculated performance metric and a goal derived from the performance metric. Rodenbusch et al. further uses a priority determination in adjusting the selection rules.  

While Rodenbusch et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, the priority applied to call distribution in Rodenbusch et al. is a priority assigned to the various call pools, and does not appear to apply any ranking or priority to individual call contacts. Further, the performance metrics of Rodenbusch et al. appear to be 

In contrast to Rodenbusch et al., the instant invention generates a performance goal for an individual call agent/Collections Agent collecting a debt from specified debtors. Further departing from Rodenbusch et al., the instant invention consists of an ordered list of contacts based on a calculated priority for each individual call contact. The priority, and thus the derived performance goal for a work period, is calculated based on analysis by a machine learning algorithm applied a type of debt to be collected from each contact and separate analysis of anticipated characteristics of calls related to the particular call contact. Specifically, the priority for each call is generated from a combination of a learned functions with respect to calls having a type of debt and characteristics related to historical calls by the particular agent and/or with the particular call contact. See in particular machine learning applied to type of debt and at least one of “...call durations associated with each individual customer target, a communications history associated with each individual customer target, a transcript of previous calls associated with each individual customer target, call durations associated with the first user of the CRM system, or previous notes created by the first user of the CRM system...”. Accordingly, the priority is derived from this (at least) two-component analysis and the ordered list and performance goal is derived from the assigned priority. These features are best considered in light of the supportive teachings of the Specification as disclosed in USPGPUB 2020/026544 paragraphs [0037]-[0041] and [0048]-[0049].While the teachings of Rodenbusch et al. reasonably include calling goals and 

Secondary reference to Nathenson et al. similarly performs a preemptive preparation for customer contacts that applies machine learning and pattern analysis to customer data. In contrast to the instant invention, the learning functions are applied to customer behaviors to provide product recommendations that the customer may find appealing. They are not applied to the efficiency, ordering of contacts, or priority of contacts as presented by the instant invention.

With respect to consideration under 35 U.S.C. 101, while the claims are broadly directed to an abstract idea of facilitating customer relationship activities by directing customer contacts, i.e., an ineligible method of organizing human actions and activity, the features of at least “...determine a priority associated with each different customer target to contact, wherein the priority associated with each different customer target to contact is determined: using one or more machine learning algorithms, wherein the one or more processors of the computer system execute the one or more machine learning algorithms to correlate historical data associated with at least one of each individual customer target contact of the subset of the different customer target contacts or the first user of the CRM system to prioritize each different customer target, and wherein the historical data comprises a type of debt associated with each individual customer target and at least one of call durations associated with each individual customer target, a communications history associated with each individual customer target, a transcript of previous calls associated with each individual customer target, call durations associated with the first user of the CRM system, or previous notes created by the first user of the CRM system; based on a determination of the priority associated with each different customer target to contact, generate with the one or more processors a user interface displaying an ordered list prioritizing the subset of the different customer target contacts to contact and information representing a proposed achievement goal for the first user within the work period;...” provide an additional technical element which integrates the otherwise abstract idea into a practical application of the abstract idea in accordance with Step 2A prong 2 of the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office (2019 PEG).   

Accordingly, Rodenbusch et al., alone or in combination with the secondary teachings, fail to teach or otherwise render obvious at least “...select a subset of the different customer target contacts for contact by the first user within a work period; determine a priority associated with each different customer target to contact, wherein the priority associated with each different customer target to contact is determined: using one or more machine learning algorithms, wherein the one or more processors of the computer system execute the one or more machine learning algorithms to correlate historical data associated with at least one of each individual customer target contact of the subset of the different customer target contacts or the first user of the CRM system to prioritize each different customer target, and wherein the historical data comprises a type of debt associated with each individual customer target and at least one of call durations associated with each individual customer target, a communications history associated with each individual customer target, a transcript of previous calls associated with each individual customer target, call durations associated with the first user of the CRM system, or previous notes created by the first user of the CRM system; based on a determination of the priority associated with each different customer target to contact, generate with the one or more processors a user interface displaying an ordered list prioritizing the subset of the different customer target contacts to contact and information representing a proposed achievement goal for the first user within the work period;...”, as required by allowed claims 1, 14, or 17. 

Claims 14 and 17

Independent claims 14 and 17 are directed to a method and statutory computer-readable media having instructions. These claims contain the allowable subject matter of system claim 1 and are allowed for reasons consistent with those identified with respect to claim 1.


Claims 2-10, 12-13, 15-16, and 18-21

Claims 2-10, 12-13, 15-16, and 18-21 all depend from allowable claims 1, 14, or 17 and recite further limiting features. Claims 2-10, 12-13, 15-16, and 18-21 are allowed for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D RINES/Primary Examiner, Art Unit 3683